PER CURIAM.
The appellant, Maxel Roshond Peeples, challenges the judgments and sentences imposed upon him after he was found guilty of certain charges contained in a multi-count information. We agree with the appellant’s contention that the trial court erred by imposing a three year minimum mandatory provision in connection with his conviction and sentence under count XVIII of the information. The appellant was not charged with, or found guilty of, having a firearm in his possession at the time he committed the robbery charged in this count of the information. § 775.087(2), Fla.Stat. (1985).
We find no merit in any of the appellant’s other contentions concerning his convictions or sentences. We, accordingly, affirm all of the judgments and sentences, but remand for the purpose of striking the three year mandatory provision imposed upon the appellant in connection with count XVIII of the information.
SCHOONOVER, A.C.J., and LEHAN and FRANK, JJ., concur.